Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Note: The sole purpose of this filing is to correct the supplement number of the 497 filing made on August7, 2007. COLLEGE RETIREMENT EQUITIES FUND (CREF) SUPPLEMENT NO. 1 dated August 7, 2007 to the May 1, 2007 Prospectus CREF GROWTH ACCOUNT The portfolio management team of the Growth Account has changed. The following supplements the disclosure under Portfolio Management Teams in the Prospectus: Gregory B. Luttrell is no longer a member of the portfolio management team for the Growth Account. Therefore, the row containing Mr. Luttrells biographical information on page 37 of the Prospectus should be deleted in its entirety. Andrea Mitroff has been added to the Growth Accounts portfolio management team. Therefore, the following biographical information should be added to the Accounts portfolio management team disclosure on page 37 of the Prospectus: Portfolio Role/ Total Experience Coverage/ (since dates specified below) Name & Title Expertise/Specialty Experience Over Past Five Years At TIAA Total On Team Andrea Mitroff Stock Selection TIAA-CREF Investment Management, LLC, 2006 1988 2007 Managing Director TIAA and its affiliates  2006 to Present; Merrill Lynch Investment Managers  1999 to 2006. Susan Hirsch will continue to be a member of the portfolio management team for the Growth Account and has assumed the role of Lead Portfolio Manager for the Account. ALL CREF ACCOUNTS The following bolded language should be added to the carryover sentence on pages 46-47 of the Prospectus: You can also choose to have transfers and withdrawals take effect at the end of any future business day or the last calendar day of the current or any future month, even if its not a business day.  A11462 8/07
